DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 1, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Yamashita et al (U.S. Pat. Pub. No. 2013/0007765 A1, hereinafter Yamashita).

As per claim 1, AAPA teaches the limitations substantially as claimed, including a computer-implemented method, executed on a computing device, the computer-implemented method comprising:
executing a first sub-thread of an operating system thread on a central processing unit (CPU) of the computing device (Paragraph [0002] teaches an operating system thread suspending itself and allowing another application to access a CPU, which implies that the operating thread was being executed on a CPU); and
releasing the CPU for a defined period of time (Paragraph [0002] teaches detecting when an operating system thread is idle to release the CPU and detecting when new events arrive to schedule back, which correlates to a defined period of time, that defined period of time being the time when the thread is idle).

AAPA does not expressly teach executing one of an application and a second sub-thread of the operating system thread based upon, at least in part, an execution priority of the operating system thread and an execution priority of the application.

However, Yamashita teaches executing one of an application and a second sub-thread of the operating system thread based upon, at least in part, an execution priority of the operating system thread and an execution priority of the application (Paragraphs [0083]-[0087]).



As per claim 2, Yamashita teaches lowering the execution priority of the operating system thread below the execution priority of the application (Paragraph [0087]).

As per claim 3, Yamashita teaches executing the application while the application has an execution priority greater than the execution priority of the operating system thread during the defined period of time (Paragraph [0006] teaches executing a higher priority item while delaying lower priority items).

As per claim 4, Yamashita teaches executing the second sub-thread of the operating system thread when the application does not need the CPU (Paragraph [0087] teaches releasing a suspension and allowing a return to an original priority value).

As per claim 5, Yamashita teaches executing the second sub-thread of the operating system thread when the application releases the CPU (Paragraphs [0083]-[0087]).

As per claim 6, Yamashita teaches raising the execution priority of the operating system thread above the execution priority of the application after the defined period of time (Paragraphs [0083]-[0087]).

As per claim 7, Yamashita teaches disabling the execution of the application by increasing the execution priority of the operating system thread (Paragraphs [0083]-[0087]).

As per claims 8-14, they are computer program product claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 15-20, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196